Exhibit 10.13

 

BIO-key International, Inc.

3349 Highway 138
Building D Suite B
Wall, NJ 07719

 

January 23, 2006

 

Aether Systems, Inc

621 E. Pratt Street, Suite 601

Baltimore, Maryland 21202

 

Ladies and Gentlemen:

 

1.                                       References.

 

Reference is made to that certain letter agreement dated as of September 30,
2004 (the “Agreement”) by and between BIO-key International, Inc. (“BIO-key”)
and Aether Systems, Inc. (“Aether”) relating to BIO-key’s deposit with Aether of
$1,000,000 in cash to serve as part of the collateral supporting Aether’s letter
of credit in favor of Hamilton County, Ohio (such $1,000,000, the “Hamilton Cash
Collateral”).

 

Reference is made to that certain sublease dated as of September 30, 2004 by and
between BIO-key and Aether relating to the sublease of premises known as
Marlborough Corporate Place III in Marlborough, Massachusetts (the “Sublease”).

 

Reference is made to that certain subordinated secured promissory note dated as
of September 30, 2004 issued by BIO-key and Public Safety Group, Inc. in favor
of Aether (the “Note”).

 

Reference is made to that certain letter agreement dated as of September 30,
2004 (the “Side-Letter”) by and between BIO-key and Aether relating to the
Glenborough Letter of Credit Number 3038323 (the “Glenborough LC”)

 

Capitalized terms used in this letter agreement without definition shall have
the respective meanings ascribed to them in the Agreement, the Sublease, the
Note or the Side-Letter, as applicable.

 

2.                                       Return of Hamilton Cash Collateral.

 

At the request of BIO-key, and in consideration of agreements, and subject to
the satisfaction of the conditions, set forth in this letter agreement, Aether
shall allow for the return to BIO-key of up to 100% of the Hamilton Cash
Collateral as follows:

 

a.                                       Aether will remit to BIO-key, from time
to time, such portion of the Hamilton Cash Collateral (up to 100% of the
Hamilton Cash Collateral, in the aggregate) as is equal to the amount received
by Aether from BIO-key, following the Effective Date (as defined below) of this
letter agreement, of (i) Rent and Additional Rent under the Sublease, and
(ii) interest and Hamilton Fees under the Note. Aether will remit the requisite
portion of the Hamilton Cash Collateral to BIO-key within two business days of
the later of (i) BIO-key’s written request therefor and (ii) Aether’s receipt of
a payment from BIO-key that entitles BIO-key to receive a return of any portion
of the Hamilton Cash Collateral.

 

b.                                      Aether will retain custody and control
of the Hamilton Cash Collateral in accordance with, and subject to, the
Agreement, and in no event shall the payments by Aether to BIO-key pursuant to
subsection (a) above exceed $1,000,000 or include the funds held by Aether as a
deposit under the Sublease.

 

c.                                       The provisions of this paragraph 2
shall terminate and shall have no further force or effect if BIO-key defaults
on, or fails to make timely payments under, the Agreement, the Note, the
Sublease, the APA (as defined below) or any of the other Ancillary Agreements
(as such term is defined in the APA).

 

3.                                       Representations and Warranties of
BIO-key.

 

BIO-key hereby represents and warrants to Aether that, as of the date hereof, it
(i) has delivered to Aether a true and complete copy of BIO-key’s cash-flows
statement for the period ended December 31, 2005 to June 30, 2006, (ii) has not
received any notice, nor does it have any reason to believe, that it is
currently in default under the Hamilton Sales Agreement (as that term is used in
the Agreement), and (iii) has obtained all necessary approvals required to be
obtained by BIO-key in connection with the execution and delivery of this letter
agreement and the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

4.                                       Conditions to Aether’s Obligations.

 

BIO-key and Aether hereby acknowledge and agree that Aether has entered into
this letter agreement at the request of BIO-key and nothing hereunder
relinquishes or reduces Aether’s right to seek recovery for breaches or
violations of this letter agreement, the Agreement, the Asset Purchase
Agreement, dated as of August 16, 2004, by and among Aether, Cerulean
Technologies, Inc., SunPro, Inc. and BIO-key (the “APA”), the Sublease, the Note
(including with respect to all collateral securing the Note) or any of the other
Ancillary Agreements.

 

Aether’s obligations under this letter agreement are subject to (i) the
representations and warranties of BIO-key set forth in paragraph 4 above being
true and correct, (ii) BIO-key’s receipt of at least $1,000,000 in additional
equity or unsecured debt financing from The Shaar Fund, Ltd. and/or other
institutional financiers; provided, that such additional financing shall not
require any waiver or consent by Aether, in its capacity as a creditor of
BIO-Key, or any amendment of any of the Note or any of the related credit
documents to which Aether is party, except, in each case, as shall be acceptable
to Aether in its sole discretion, (iii) BIO-key’s using reasonable commercial
efforts to obtain terms more favorable to BIO-key under its currently
outstanding institutional debt financings and using reasonable commercial
efforts to obtain a forbearance agreement with The Shaar Fund and Laurus Master
Fund Ltd. relating to payments of principal during 2006 under Bio-Key’s existing
financing arrangements, excluding payments made under the Note, (iv) the
execution by BIO-key and delivery to Aether of an amendment to the Note giving
effect to the matters specified in paragraph 5 below, (v) the receipt of all
necessary consents to permit the foregoing amendment to the Note, and
(vi) payment by BIO-key to Aether of an amount equal to the reasonable legal
fees incurred by Aether in connection with the execution and delivery of this
Agreement. The “Effective Date” of this letter agreement shall be the date on
which the last of these conditions shall have been satisfied.

 

5.                                       Amendment of the Note.

 

As a material inducement to Aether to enter into this letter agreement, the
parties have agreed to amend the Note as follows:

 

a.                                       The principal amount due and payable to
Aether under the Note shall be increased from $6,884,588 to $7,884,558.

 

b.                                      No interest shall accrue on the Note
following the Effective Date with respect to amounts in excess of $6,884,588 ,
unless and only to the extent that BIO-key receives payment from Aether pursuant
to paragraph 2 of this letter agreement.

 

c.                                       If Aether, in its sole discretion,
agrees to extend the Hamilton LC beyond December 31, 2006 and to extend the
payment date under the Note to correspond to such extension, then BIO-key hereby
agrees to pay Aether a letter of credit fee equal to 2% of the amount of the
Hamilton LC (the “LC Extension Fee”), which shall be payable on the effective
date of such extension by Aether. If Aether should decide to extend the Hamilton
LC for more than six months (either in a single extension or as a result of
multiple extensions), an additional LC Extension Fee will be due and payable on
each six-month anniversary of such extension period following December 31, 2006,
and each LC Extension Fee shall be deemed earned when due and shall not be
subject to any pro-ration or reduction if the Hamilton LC or the Note is
terminated, expires, is drawn upon or is reduced in amount any time prior to six
months following the date of payment of an LC Extension Fee. For the avoidance
of doubt, the LC Extension Fee shall be in addition to, and not in lieu of, the
Hamilton Fees. Notwithstanding anything to the contrary in this paragraph 4(c),
if (i) BIO-key is able to reduce the amount outstanding under the Hamilton LC by
at least fifty -percent (50%) as of September 30, 2006 and (ii) BIO-key has
timely made all payments required under the Note and the Sublease in accordance
with the terms of such agreements, the initial LC Extension Fee shall be equal
to 1% of the amount of the Hamilton LC (the “Reduced LC Extension Fee”). If
BIO-key qualifies for the Reduced LC Extension Fee and if Aether should decide
to extend the Hamilton LC for more than six months (either in a single extension
or as a result of multiple extensions), BIO-key will be required to pay the full
LC Extension Fee on each six-month anniversary of such extension period
following December 31, 2006.

 

d.                                      If Aether, in its sole discretion,
agrees to extend the Hamilton LC beyond December 31, 2006, the termination date
of the Note shall be automatically extended to such date that is thirty (30)
days following the extended expiration date of the Hamilton LC. In the case of
multiple extensions of the Hamilton LC by Aether, the termination date of the
Note shall automatically be extended to such date that is thirty (30) days
following such extended expiration date of the Hamilton LC.

 

e.                                       In no event shall the Note terminate
less than thirty (30) days after the expiration of the Hamilton LC.

 

2

--------------------------------------------------------------------------------


 

6.                                       Amendment of the Side-Letter.

 

As a material inducement to Aether to enter into this letter agreement, the
parties have agreed to amend the Side-Letter as follows:

 

a.                                       If BIO-key defaults on, or fails to
make timely payments under, the Agreement, the Note, the Sublease, the APA or
any of the other Ancillary Agreements , Aether shall have the right to draw on
the Cash Collateral (as defined in the Side-Letter) to satisfy any outstanding
amounts due from BIO-key to Aether. Aether’s ability to draw on the Cash
Collateral in the event of a default or failure to pay by BIO-key shall be in
addition to and not in lieu of Aether’s right to draw on Cash Collateral if the
landlord draws on the Glenborough LC.

 

b.                                      The undrawn balance of the Cash
Collateral, if any, shall be transferred to BIO-key upon the termination of the
Glenborough LC.

 

7.                                       Other Agreements and Obligations Not
Affected.

 

All other current agreements and obligations between the parties remain in full
force and effect and are not affected by this letter agreement.

 

Sincerely,

 

 

 

BIO-KEY INTERNATIONAL, INC.

 

 

By:

 

/s/ Thomas J. Colatosti

 

 

Thomas J. Colatosti, Chairman

 

Agreed and accepted by a duly authorized officer

of the undersigned:

 

AETHER SYSTEMS, INC.

 

By:

 /s/ David C. Reymann

 

 

Name: David C. Reymann

 

 

Title: Chief Financial Officer

 

3

--------------------------------------------------------------------------------

 